                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

MEDEFIS, INC.,

                 Plaintiff/Counter-Defendant,                           8:19CV377

        vs.
                                                                         ORDER
ATLAS MEDSTAFF LLC, SILVER CUP
FUNDING LLC, HMF CAPITAL GROUP,
INC.,

                 Defendants,

and P2BINVESTOR, INC.,
                 Defendant/Counter-Claimant,

        and

P2Bi Holdings LLC,

                       Intervenor.

       Upon review of Plaintiff’s Unopposed Motion for Leave to Deposit Additional Funds in
the Court’s Registry (Filing No. 56),

       IT IS ORDERED:
        1.     Plaintiff’s Unopposed Motion for Leave to Deposit Additional Funds in the Court’s
Registry (Filing No. 56) is granted;
        2.     On or before January 27, 2020, Plaintiff shall deposit the additional amount of
$25,870.58 with the Clerk of the Court for the United States District Court for the District of
Nebraska; and
        3.     The Clerk is directed to deposit the aforementioned funds into the same interest-
bearing account established by the Court’s prior Orders (Filing No. 17; Filing No. 21) until further
order of this Court under 28 U.S.C. § 2041 and NECivR 67.1.

       Dated this 13th day of January, 2020.

                                                           BY THE COURT:

                                                           s/ Michael D. Nelson
                                                           United States Magistrate Judge
